Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 22, 2022

                                       No. 04-22-00743-CR

                              Sylvia COVARRUBIAS-MONTES,
                                         Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 365th Judicial District Court, Maverick County, Texas
                            Trial Court No. 20-11-08163-MCRAJA
                       Honorable Amado J. Abascal III, Judge Presiding


                                         ORDER

        The reporter’s record was originally due November 10, 2022; however, the court granted
the reporter, Patricia Salinas, a thirty-day extension of time to file the record. On December 13,
2022, Salinas filed a notification of late record, requesting an additional thirty-five days to file
the record.

        We grant in part Salinas’ request, and we order reporter Salinas to file the record by
January 10, 2023. See TEX. R. APP. P. 35.3(c) (extension of time to file record in ordinary
appeal must not exceed 30 days). Salinas is advised that the court will not grant a further
extension of time unless she: (1) establishes there are extraordinary circumstances that prevent
her from timely filing the record, (2) advises the court of what efforts have been expended to
prepare the record and the status of completion, and (3) provides the court reasonable assurance
the record will be completed and filed by the requested extended deadline.

        Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” TEX .R. APP. P. 35.3(c), we also order the clerk of this court to
serve a copy of this order on the trial court.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court